El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
La denuncia, base de este proceso, copiada a la letra en lo pertinente, dice:
“Yo, Eosa Virella, vecina de Ciales, P. E., calle de Betanees, número XX, mayor de edad, formulo denuncia contra Marcelino Sal-daña, por delito Abandono y Descuido de Menores, cometido de la manera siguiente: que desde el 16 de mayo de 1939, y en la calle Betanees de Ciales, del Distrito Judicial Municipal de Ciales, que forma parte del Distrito Judicial de Arecibo, P. E., el referido acu-sado, Marcelino Saldaña, allí y entonces, de manera ilegal, volunta-ria y maliciosa y sin excusa legal para ello, y con la intención criminal de dejar en completo estado de abandono al menor Otto Antonio Saldaña, de seis meses de edad, dejó de proveerle del indispensable alimento, ropa, calzado, medicinas, asistencia médica y de todo aquello indispensable para la subsistencia de dicho menor. He-cho contrario a la Ley.”
Sigue en la transcripción la sentencia, así:
“En el día de hoy y en corte abierta se llamó este caso a vista por su orden de señalamiento compareciendo el Pueblo de Puerto Eico representado por su Fiscal y el acusado Marcelino Saldaña asistido de su abogado Ledo. Pedro Anglade.
“Leídale la denuncia el acusado hizo alegación de culpable. La Corte, en su virtud, lo declara convicto del delito de Abanó.ono de Menores y le condena a sufrir la pena de seis meses de cárcel, con *919las costas. La Corte deja en suspenso la enteneia dictada, siempre que el acusado pase la cantidad de $2.00 semanales para alimentos y vestidos de su menor hijo.
“Pronunciada en corte abierta en la ciudad de Arecibo, Puerto Rico, a 25 de agosto de 1939.”
Luego viene el escrito de apelación y con ello la transcrip-ción termina.
En su alegato señala el apelante dos errores cometidos al castigársele sin que en la acusación se le impute la comisión de un delito y al dictarse contra él una sentencia que es con-traria a la ley y no está apoyada en prueba alguna.
El fiscal en su informe escrito y en el acto de la vista se adhirió al recurso por entender que no alegándose en la denun-cia que el denunciado sea el padre del menor, no se le imputa el delito por el cual se le acusó y castigó, ya que sólo cuando se es padre y se deja de cumplir voluntariamente y sin excusa legal para con el hijo cualquiera de las obligaciones que la ley le impone, de proveerle del necesario alimento, vestuario o asistencia médica, es que se incurre en misdemeanor de acuerdo con la ley aplicable o sea con el artículo 263 del Código Penal, que prescribe:
“Artículo 2G3. — Tocio padre o madre de un hijo legítimo, legiti-mado, natural o ilegítimo reconocido y adoptivo que voluntariamente y sin excusa legal, dejare de cumplir cualesquiera de las obligaciones que la ley le impone, de proveerle del indispensable alimento, vestua-rio o asistencia médica, incurrirá en misdemeanor; Disponiéndose, sin embargo, que cuando se denuncie a una persona bajo las disposi-ciones de este artículo y fuere sentenciada, la corte podrá dejar en suspenso la ejecución de la sentencia- bajo las condiciones que tenga a bie’n imponer para bienestar del niño.”
Y así es en efecto. Hábilmente el acusado se declaró culpable y esa declaración sólo acepta los hechos tales como se imputan en la denuncia o en la acusación. No se presentó prueba alguna y ahora se aprovecha de su habilidad ante esta Corte Suprema.
Bajo las circunstancias concurrentes nos vemos obligados a revocar la sentencia. El hecho que se imputa al denun-*920ciado cuya verdad aceptó al declararse culpable, no es cons-titutivo de delito. El dejar de proveer el indispensable ali-mento a un menor no constituye en la actualidad un delito a menos que se sea padre o madre del mismo. Y la denuncia no dice que el denunciado — ni por consiguiente lo aceptó éste al declararse culpable — fuera padre del menor de que se trata.

Debe declararse con lugar él recurso, revocarse la senten-cia apelada y absolverse al acusado.